DETAILED ACTION
This office action is in response to the correspondence filed on 11/15/2021. This application is a 371 National Stage of PCT/EP2019/064682 that has a foreign application EP18178316.8 filed 06/05/2019. Claims 1-20 are still pending and are examined. Claims 1, 3, 10, 13, 14, and 15 are amended. Claims 18-20 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared DuJack (Reg. No. 72646) on 11/24/2021.
The application has been amended as follows: 
Please replace Claims 1, 3, 10, 13 and add claims 18-20 as follows:

	requesting, by a local administration device, [[and]] to the mobile radio administration device, access authorization for the subscriber device to access the subnetwork, 
	assigning a subnetwork authorization token to the subscriber device by the mobile radio administration device and transmitting the subnetwork authorization token to the subscriber device, and
	communicating such an association to a subnetwork access server,
wherein the subscriber device is authorized to access the subnetwork only when the subnetwork authorization token is transmitted to the subnetwork in the event of an access request from the subscriber device and is confirmed as valid by the subnetwork access server or by an authorization server.

3. (Currently Amended) The method as claimed in claim 1, wherein the subnetwork access server is set up when [[a]] the subnetwork is set up, and the subnetwork authorization token is associated with [[a]] the subnetwork

10. (Currently Amended) The method as claimed in claim 1, wherein the subnetwork authorization token is stored on a security module, wherein the security module is connected detachably to the subscriber device and is stored in the security functions of the mobile radio network

13. (Currently Amended) The method as claimed in claim 1, wherein the mobile radio network 

18. (New) The method as claimed in claim 1, wherein the subnetwork authorization token is associated with a subnetwork identifier of the subnetwork in the subnetwork access server.



20. (New) The method as claimed in claim 1, wherein the mobile radio administration device is administered by a mobile radio network operator, and the subnetwork and the local administration device is administered by a subnetwork operator, and wherein the mobile radio network operator is different from the subnetwork operator.

---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claim amendments and/or arguments resolve all outstanding issues related to the clarity of the claim scope; thus, places the claims in to condition for allowance.

According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of network slice authorization and using tokens.
US 20170359768 A1		US-PGPUB	BYUN; Daewook et al.
US 20170164212 A1		US-PGPUB	OPSENICA; Miljenko et al.
US 20170163636 A1		US-PGPUB	Nishida; Takahiko
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/KA SHAN CHOY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435